t c summary opinion united_states tax_court ebrahim elsawah petitioner v commissioner of internal revenue respondent docket no 19046-02s filed date ebrahim elsawah pro_se sylvia l shaughnessy for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner is treated as not married under sec_7703 thereby entitling him to head-of-household filing_status and an earned_income_credit some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in el cajon california on the date the petition was filed in this case petitioner and his former wife laila m elsawah ms elsawah received an islamic divorce on date the following month petitioner filed a petition for dissolution of marriage with the superior court of san diego county however this suit was abandoned and no divorce was obtained as a result thereof after receiving the islamic divorce ms elsawah continued residing in the same residence as petitioner a residence which they jointly owned ms elsawah moved into the basement while petitioner and their two children resided in the upper levels ms elsawah who was working and who was involved in another relationship spent little time in the residence she permanently left the residence in date throughout thi sec_1this court need not and clearly cannot rule upon the validity of such a religious divorce we accept petitioner’s testimony that he received the divorce period petitioner and ms elsawah had remained legally married they were finally divorced after ms elsawah filed a second petition for dissolution with the superior court of san diego county on date after the divorce the children continued living with petitioner and ms elsawah was given visitation rights petitioner filed a federal_income_tax return for taxable_year on which he claimed head-of-household filing_status and an earned_income_credit of dollar_figure in the notice_of_deficiency respondent determined that petitioner’s filing_status was married_filing_separately and disallowed the earned_income_credit as is relevant here a taxpayer is entitled to head-of- household filing_status only if the taxpayer is not married at the close of his taxable_year sec_2 a taxpayer who is married at the end of the year is entitled to an earned_income_credit only if a joint_return is filed for the taxable_year sec_32 sec_7703 thus because petitioner did not file a joint_return with ms elsawah he is not entitled to either head- of-household filing_status or the earned_income_credit if he was married at the end of both parties agree that petitioner and ms elsawah were legally married until some time after date however for purposes of filing_status and the earned_income_credit certain married individuals who live in separate households from their spouses may be treated as not being married at the end of the taxable_year sec_2 d b for an individual to qualify for this treatment the three requirements of sec_7703 must be met the parties agree that petitioner meets the first two requirements but disagree as to whether petitioner meets the third requirement which requires that during the last months of the taxable_year such individual’s spouse is not a member of the individual’s household sec_7703 petitioner argues that he and ms elsawah were separated after the islamic divorce in 1999--when ms elsawah moved into the basement of the family residence--and that therefore she was not a member of his household during the year we disagree with petitioner for purposes of sec_7703 ‘living apart’ requires a geographical separation and means living in separate residences ie living under separate roofs chiosie v commissioner tcmemo_2000_117 this court declines to explore the quality of a marriage or membership in a household when the parties live under one roof and to adopt some form of constructive absence under the circumstances becker v commissioner tcmemo_1995_177 see also chiosie v commissioner supra petitioner’s argument that he and ms elsawah were living in separate households is based in part upon his interpretation of the definition of living separate and apart under california law whether a taxpayer shares a household with a spouse for purposes of sec_7703 is a question of fact sharer v commissioner tcmemo_1994_453 california law is not relevant to this factual inquiry finally petitioner argues that the instructions in certain irs guidance regarding head-of-household filing_status do not state that spouses must live in different residences only that they not have lived together this guidance is provided by the irs to assist taxpayers in preparing their returns the authoritative sources of federal tax law are in the statutes regulations and judicial decisions and not in informal publications provided by the irs zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir we find that because petitioner and ms elsawah lived under one roof during the year in issue they resided in the same household throughout that year for purposes of sec_7703 petitioner therefore is not treated as unmarried at the end of the year and he is entitled to neither head-of-household filing_status nor the earned_income_credit sec_2 d 2specifically petitioner cites cal fam code sec_771 west supp pertaining to separate_property acquired during marriage by spouses who are living separate and apart and in re marriage of norviel cal rptr 2d ct app interpreting the phrase living separate and apart under cal fam code sec_771 west supp reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
